DETAILED ACTION

The Amendment filed by Applicant on 08/19/2021 is entered.

Claims 1-15 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/19/2021 have been fully considered and they are found persuasive-in-part.

The rejection of claim 20-21, 23 and 29 under 35 U.S.C. 103 as being unpatentable over Farrar, Jr., et al., U.S. Patent No. 5,185,400 (hereinafter “Farrar”) in view of EP 0 283 460 A2 (hereinafter “’460”) is withdrawn.

The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-19, 22 and 23-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Farrar, Jr., et al., U.S. Patent No. 5,185,400 (hereinafter “Farrar”) in view of WO 02/22733 A2 (hereinafter “’733”). Farrar teaches a method for reducing residual volatiles in styrene polymers by combining a minor .

The present invention differs from Farrar in that the present invention requires a reduction of volatiles from 30-400 ppm and a reduction of 2-10 ppm of acetaldehyde, methacrolein and styrene. The Examiner contends while Farrar does not teach each particular volatile Farrar does provide a reduced concentration for a list of volatiles and a step for devolatilizing the blend of crystal polystyrene and a minor amount of styrene-butadiene block copolymer (KR04 K-resin) and 100 wt. % styrene-butadiene block copolymer (KR04 K-resin) such 

‘733 teaches in analogous art the use of phenol and phosphite stabilizers. See ‘733, page 8, line 22 through page 9, line 2. In view of ‘773, one having an ordinary skill in the art would be motivated to modify Farrar by adding a phenol-based stabilizer or a phosphite stabilizer because both references are directed at use of polystyrene-butadiene packaging/articles for food applications.  Such modification would be obvious because one would expect that the use of blends as taught by Farrar would be similarly useful and applicable to the transparent polymeric blend taught in ‘733.

The Applicant correctly points out Farrar teaches that other ingredients, such as stabilizers, can be present. Although Farrar doesn’t mention a specific stabilizer, to one of ordinary skill a specific stabilizer or class of stabilizers is not necessary to render a claim obvious. Furthermore, Farrar or ‘773 doesn’t have to demonstrate the stabilizers are advantageous. The Examiner argues just as long as the stabilizers mentioned in ‘773 does the operation of stabilizer SBS block copolymer composition the teachings are sufficient to one of ordinary skill to render the claimed subject matter obvious.

Claims 20-21, 23 and 29 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh